               Case 2:21-cr-00111-JLR Document 25 Filed 07/30/21 Page 1 of 2




 1                                                          THE HONORABLE JAMES L. ROBART
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
 6
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8
     UNITED STATES OF AMERICA,                          )   No. CR21-111-JLR
 9                                                      )
                      Plaintiff,                        )
10                                                      )   ORDER GRANTING UNOPPOSED
                 v.                                     )   MOTION TO CONTINUE TRIAL
11                                                      )   AND PRETRIAL MOTIONS DATES
     ABD EL SALLAM AWDATALLA,                           )
12                                                      )
                                                        )
13                    Defendant.                        )
14
15          THE COURT has considered the unopposed motion to continue the trial date
16   and pretrial motions deadline in this case and finds that:
17          (a) taking into account the exercise of due diligence, a failure to grant a
18   continuance in this case would deny counsel for the defendant the reasonable time
19   necessary for effective preparation due to counsel’s need for more time to review the
20   evidence, consider possible defenses, and gather evidence material to the defense, as set
21   forth in 18 U.S.C. § 3161(h)(7)(B)(iv); and
22          (b) a failure to grant such a continuance in this proceeding would likely result in
23   a miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i); and
24          (c) the additional time requested is a reasonable period of delay, as the defendant
25   has requested more time to prepare for trial, to investigate the matter, to gather evidence
26   material to the defense, and to consider possible defenses; and

                                                                     FEDERAL PUBLIC DEFENDER
       ORDER TO CONTINUE TRIAL AND                                      1601 Fifth Avenue, Suite 700
       PRETRIAL MOTIONS DATES                                             Seattle, Washington 98101
       (United States v. Awdatalla, CR21-111-JLR) - 1                                (206) 553-1100
               Case 2:21-cr-00111-JLR Document 25 Filed 07/30/21 Page 2 of 2




 1          (d) the ends of justice will best be served by a continuance, and the ends of
 2   justice outweigh the best interests of the public and the defendant in any speedier trial,
 3   as set forth in 18 U.S.C. § 3161(h)(7)(A); and
 4          (e) the additional time requested between the current trial date of September 7,
 5   2021, and the new trial date is necessary to provide counsel for the defendant the
 6   reasonable time necessary to prepare for trial, considering counsel’s schedule and all of
 7   the facts set forth above; and
 8          (f) the period of delay from the date of this order to the new trial date is
 9   excludable time pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and (h)(7)(B)(iv).
10          IT IS THEREFORE ORDERED that the trial date in this matter shall be
11   continued to March 21, 2022, and that pretrial motions shall be filed no later than
12   February 14, 2022.
13          DONE this 30th day of July, 2021.
14
15                                                        A
                                                        _________________________________
                                                        JAMES L. ROBART
16                                                      UNITED STATES DISTRICT JUDGE
17
     Presented by:
18
     s/ Sara Brin
19   Assistant Federal Public Defender
20   Attorney for Abd Awdatalla

21
22
23
24
25
26

                                                                     FEDERAL PUBLIC DEFENDER
       ORDER TO CONTINUE TRIAL AND                                      1601 Fifth Avenue, Suite 700
       PRETRIAL MOTIONS DATES                                             Seattle, Washington 98101
       (United States v. Awdatalla, CR21-111-JLR) - 2                                (206) 553-1100
